1. When there is sufficient evidence to support the verdict, this court will not control the discretion of the presiding judge in overruling a motion for a new trial on the ground that the verdict is against the weight of the evidence.2. A new trial will not be granted on the ground of newly discovered testimony, where such testimony is that of the movant’s sons, and could have been known and used on the trial if diligence had been used, especially when it is in the main merely cumulative and tending to impeach other witnesses.